Exhibit 99.1 Apple Hospitality REIT, Inc. Reports Results of Operations for Third Quarter of 2015 Richmond, VA – November 5, 2015 – Apple Hospitality REIT, Inc. (NYSE: APLE) (the “Company” or “Apple Hospitality”) today announced results of operations for the third quarter of 2015. Justin Knight, President and Chief Executive Officer, commented, “We are pleased to report continued improvement in operating fundamentals for Apple Hospitality. During the third quarter, we achieved Comparable Hotels RevPAR growth of more than six percent and Comparable Hotels Adjusted Hotel EBITDA growth of over 11 percent. Our portfolio of Marriott® and Hilton® branded upscale hotels continues to benefit from broad geographic diversification, with locations across more than 80 MSAs. We anticipate full-year 2015 operations will be within our guidance for the year, and we believe the Company is well positioned for sustainable growth in the future.” Selected Statistical and Financial Data As of and For the Three and Nine Months Ended September 30, 2015 (Unaudited) (in thousands, except statistical and per share amounts)(1) Three Months Ended September 30, Nine Months Ended September 30, % Change % Change Comparable Hotels ADR $ $ % $ $ % Comparable Hotels Occupancy % Comparable Hotels RevPAR $ $ % $ $ % Adjusted EBITDA $ $ % $ $ % Comparable Hotels Adjusted Hotel EBITDA $ $ % $ $ % Comparable Hotels Adjusted Hotel EBITDA Margin % % + 140 bps % % + 110 bps Modified funds from operations (MFFO) $ $ % $ $ % MFFO per share $ $ % $ $ % Net income (loss) $ $ % $ $ ) n/a Net income (loss) per share $ $ % $ $ ) n/a Distributions paid $ $ -15.6 % $ $ % Distributions paid per share $ $ -9.1
